DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 10/22/2019; claim(s) 1- 23 is/are pending herein; claim(s) 1 is/are independent claim(s).
Claim Objections
Claims 1- 23 objected to because of the following informalities:  
In claim 1, the capital letter of first word of each of the steps a. to g. should be lower case letter.
In claim 18, there is improper antecedent basis for the claim elements “the sale”.
Claims 2- 23 are objected because they fail to cure the deficiency of the claim 1.
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) Regarding claim 1, the claim recites (see step g) “Inferring from an age of the building an adequacy of an electrical service from an electrical grid to accommodate additional demand which will result from the installation of a charger and whether the installation of a charger will necessitate an upgrade in an electrical service from the electrical grid, a new, larger electrical panel, or both”. However, the limitation fails to clarify whether these two recited “electrical service” correspond to same service or different services or how they are related. Put differently, it appears that there is insufficient antecedent basis for the claim element “an upgrade in an electrical service from the electrical grid”. For the examining purpose, they are interpreted as same/related services.
B) Regarding claim 23, the claim recites “determining a charge for the electronic access”.  Examiner notes, this claim depends on claim 22 which depends on claim 1. The claims 1 and 22 do not mention the word “a charge” for the electronic device. The corresponding specification merely repeats similar claim language, see¶ 26. Therefore, it is not clear, what is mean by “determine a charge” for the electronic access. Specifically, whether the determining a charge is determining a fee/cost to use the “electronic access” or actual electric charge/power required to use the electronic access or something else. Therefore, the scope of this limitation is not only overly broad but it is infinite so that the PHOSITA would not be able to ascertain what falls within its scope and what does not fall within its scope. For the examining purpose, the limitation is interpreted as discussed below in art rejection.
C) Claims 2- 23 are rejected because of their dependency with rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 4 &  7- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 20150066442 A1) in view of Prosser [Prosser] (US 20120013299 A1).
	Regarding claim 1, Pryor teaches/suggests a method [actions performed by the “solar energy system design computing system” by collecting and processing of the “predefined data may include both "real-world" data and "potential" data” like “architecture 200” of fig. 2, which can be a server  120 and/or computing 1device 102 used by a sales person] for 2managing charging service comprising independent Installers, independent utilities, independent electric charging customers, CO2 levels, and independent energy markets, the method comprising: ([0056, 0063-0064]);
	a. Electronically calculating cost of service [cost/”quotes” for service of “solar energy system” installation for an electric power customer or other related parties like grid or retailer] on a periodic basis based on a plurality of dynamically changing influencing parameters ([0044, 0071, 0092, 30139, 0143]);
	 b. Electronically determining [“calculations for output, installation cost, financials etc.”] a capital cost of installation ([0093]); 
	c. Obtaining customer's zip code [“town, state, zip, country, and utility”] to determine regional variations in installation cost ([0068, 0084]);
	 d. Estimating customer's location [S802, fig. 8, “computing system receiving information from a third-party device via IP communications, such as customers' address information, utility bill information, and budget information. PHOSITA can understand “IP communications” of Pryor means using IP address to estimate the location of the customer because using IP address to estimate the location is well-known in internet communication art] from customer's IP address to determine regional variations in installation cost ([0044, 0084, 0120, 0151], fig., 8);
	 e. Soliciting information [“location-specific adder may be an extra cost or price surcharge”] about conditions [e.g., types of roof, location, solar viability] at an installation location which may affect installation cost by soliciting customer input in response to an online questionnaire [“the lead/inquiry data may be generated in various ways, such as by a customer inputting the information into a web form”] ([0084, 0088, 0093, 0121-0122]); 
	f. Soliciting an address of the installation location, then obtaining data [“real-world data” like “property now has a larger roof or different roof composition” and “for each property in an area, the real-world data of the predefined data…buildable area data”] comprising age of a building, size of the building and number of units from publicly available [“the predefined data may be obtained…in advance…web servers, social networking sites, etc.)”] data bases, to determine installation cost ([0065-0066, 0082, 0090, 0095, 40121]); 
	g. Inferring [computing system determining using the received “lead data”] from an age [using of the “the received lead/inquiry data” comprising “the age of the property (e.g., build date/year of construction of a house, date of renovations, etc.)”] of the building an adequacy of an electrical service from an electrical grid to accommodate solar system [installation of the “solar energy system”]  and whether [computing system determines buildable or not buildable of S455 in fig. 4B and/or provide benefits or not to the prospective customers] the installation of a solar system  will necessitate an upgrade in an electrical service from the electrical grid, a new, larger electrical panel, or both ([0049, 50086, 0090, 0101, 0123]); 

	Examiner further interprets the limitation (h) as a “contingency limitation” of a method claim that does not receive patentable weight if the condition precedents are not satisfied. For example, if both requirements “ (1)If the installation of a charger will necessitate an upgrade in the electrical service from the electrical grid (2) if the charging is uncontrolled with attendant higher installation cost”, the claim element “avoiding the
upgrade by dispatching charging in real time only during periods when the demand elsewhere in the customer's location has abated” will not receive patentable weight. See MPEP 2111.04 (II), Contingent limitations.
	In summary, Pryor teaches a solar energy system design computing system [see fig. 2] collecting and processing various “real-world data” and “lead data” related to pluralities of properties and their neighborhood to determine buildable/feasible “energy system design quotes” while determining whether the installation of the quote will require infrastructure [“whether to upgrade or build new facilities, upgrade substations, and/or optimize infrastructure deployment”] upgrade or not for the electrical grid that supplies power to the property and its neighborhood ([0049, 0051, 0101], Fig. 4B). Pryor further teaches/suggests the households of the customer that may install solar system can have “electric vehicle, large appliances, etc.” that can cause additional demand from the electrical grid despite installation of the solar system which will require the grid to upgrade the infrastructure as can be clear to PHOSITA ([0088]). 
	 However, Pryor does not clearly teach the system also used during installation of a charger (in addition to installing of solar system) and checking for upgrade in the electrical service due to installing of the charger and avoiding the upgrade by dispatching charging in real time only during periods when the demand elsewhere in the customer's location has abated as claimed in steps (g) and (h) and shown above with whether the installation of a charger will necessitate an upgrade in an electrical service from the electrical grid, a new, larger electrical panel, or both”.
	Prosser is directed to controller for a system for charging one or more electrical vehicles by installing one or more EV chargers at a building/facility ([008]). Specifically, Prosser teaches/suggests a professor [“controller 10”] inferring for a building with one or more electrical vehicle an adequacy of an electrical service from an electrical grid to accommodate additional demand which will result from the installation of a charger [“modular system for charging electrical vehicles operates to allow more chargers to be installed and operational at the facility”] and whether the installation of a charger will necessitate an upgrade in an electrical service from the electrical grid, a new, larger electrical panel, or both and if the installation of a charger [one of the “EV chargers 18”] will necessitate an upgrade in the electrical service from the electrical grid if the charging is uncontrolled, with attendant higher installation cost, avoiding [“allow more chargers to be installed and operational at the facility while avoiding the costly and time-consuming infrastructure upgrades”] the upgrade by dispatching charging [installed chargers not taking grid power during peak time] in real time only during periods [“to charge the EV chargers 18 at night”] when the demand elsewhere in the customer's location has abated (Abstract, [ 0019, 0055- 0057, 0075-0076]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Prosser and Proyor because they both are related to controlling operations of one or more large loads including an Electric vehicle of households and (2) modify the system of Pryor to use its received real-time information (including age of the building/roof) also to infer adequacy/inadequacy of an electrical service from an electrical grid to accommodate additional demand due to installation of one or more EV chargers and avoid the upgrade of the infrastructure (electrical service/panels/substations) by dispatching charging in real time only during periods when the demand elsewhere in the customer's location has abated in order to allow lowering the cost of transmission of power to the households/utilities as in Prosser. Doing so the electrical grids can allow installing of more EV chargers at the properties of the Pryor’s customers while avoiding costly and time-consuming infrastructure upgrades for the electrical grids and the households (Prosser, [0017]). Furthermore, Prosser teaches details for Pryor about how to handle additional load on local electrical distribution grid due to installing of the chargers that are required to charge the EVs of the households of Pryor’s customers.

	Regarding claim 2, Pryor teaches/suggests the method of claim 1, further comprising performing the steps a. through h. using a cloud-based platform [server 120 implementing the energy system design computing system] for controlling charging ([0056]).  
	Regarding claim 3, Pryor teaches/suggests the method of claim 1, further comprising performing the steps a. through h. using a customer's WiFi connection [using “mobile device 102 in a big box store” to communicate with the server using wi-fi (“Wi-Fi local area network connection, etc.”) as internet connection] to a cloud-based platform ([0054, 0056]).  
	Regarding claim 4, Pryor teaches/suggests the method of claim 1, further comprising performing the steps a. through h. using a cellular-based connection [using cellular data to connect the device 102 with server] to a cloud-based platform ([0054, 0056]).  
	Regarding claim 7, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising performing the steps a. through h. without [“stay within overall limits of the facility.”] overloading the electrical grid ([0019]).  
	Regarding claim 8, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising advising [“transmit emails with quotation information”] customer about a possible addition of photovoltaic generation, with or without battery storage, which may mitigate a constraint of available electrical capacity (Pryor, [0063]).  
	Regarding claim 9, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising matching of installation conditions with a limited number of pre-determined sets of conditions (Pryor, [0144]).
	Regarding claim 10, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising pre-determined installation costs that correspond to the pre-determined sets of conditions [types of roofs and associated costs] (Pryor, [0085, 0097]).  
	Regarding claim 11, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising varying the installation costs based on regional [different “jurisdictions” have different taxes and design criteria] variations in overall construction costs (Pryor, [0077-0078]).  
	Regarding claim 12, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising obtaining the identity of the customer's electric service provider by soliciting from customer through an online question or by inferring from the customer's zip code or address (Pryor, [00120]).  
	Regarding claim 13, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising determining from publicly available information the availability of subsidies or incentives [“energy rebates”] from the customer's electric service provider, public agency, or other source that may be used to reduce the net installation cost (Pryor, [0078, 0166]).  
	Regarding claim 14, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising offering the customer the option [“financial options” and/or “other payment options”] of paying in full for the bundled installation cost and charger (Pryor, [0145]).
	Regarding claim 15, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising offering the customer the option of making a periodic payment as a subscription to charging as a service, rather than paying in full (Pryor, [0138, 0145]).
	Regarding claim 16, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising determining the amount of the periodic payment [“payment options” are known to use algorithms/interest calculating formula to calculate monthly payments] electronically, by applying an algorithm to the total bundled cost of installation and charger (Pryor, [0138, 0145]).
	Regarding claim 17, Pryor in view of Prosser teaches/suggests the method of claim 16, further comprising adding [“calculate additional costs for installation/maintenance related to solar energy systems”] thereto operating costs (Pryor, [0085]). 
	Regarding claim 18, Pryor in view of Prosser teaches/suggests the method of claim 16, further comprising subtracting therefrom, future revenues from the sale [sales of electricity to the grid rather than buying only] of electrical grid commodities, environmental attributes (Prosser, claim 19]).
	Regarding claim 19, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising providing for a manual verification [signature] of the installation conditions obtained electronically (Pryor, [0128, 0162]).
	Regarding claim 20, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising repeating [running again after receiving the updates to the real-word data] an electronic calculation loop comprising the steps a. through h. if conditions vary (Pryor, [0065, 0073] & Prosser, [0019]). 
	Regarding claim 21, Pryor in view of Prosser teaches/suggests the method of claim 1, further comprising electronically making receiving request to install charging station, DR event or utility program [“requesting a full quote” for the solar installation] ([0093, 0161]).

Claims 5- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Prosser as applied to claim 1 above, and further in view of Gupta et al. [Gupta] (US 20160070286 A1).

Regarding claim 5, Pryor in view of Prosser does not teach/suggest the method comprising notifying customer about the scheduling behavior of the charger.
Gupta is directed to a system and method for optimizing energy usage in a household by tracking energy profile data of each of the appliances/devices of a household and recommending operational adjustments based on (TOU) energy pricing scheme (Abstract, [0002]). Specifically, Gupta teaches method step comprising notifying [“heat map of when an appliance or group of appliances are being used throughout the day may be displayed,”, wherein the appliances of the Gupta’s household 6includes a vehicle charger. Thus, displaying of the heat map of the appliance can be understood by PHOSITA as displaying of the scheduling behavior of the charger] customer about the scheduling behavior of the charger ([0025, 70054, 0059, 0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Gupta and Pryor in view of Prosser because they both are related to optimizing energy usage in a household and (2) have the system of Pryor in view of Prosser to notify customer/user of the household about the scheduling behavior of appliances (including the charger) of the household as in Gupta. Doing so the user of the customer can quickly see information about how the usage pattern/scheduling behavior of the charger or other appliances are impacting the overall energy usage/cost (Gupta, [0064, 0067]).

Regarding claim 6, Pryor in view of Prosser does not teach/suggest its system advising customer about how to change the scheduling behavior of the charger.
Gupta is directed to a system and method for optimizing energy usage in a household by tracking energy profile data of each of the appliances/devices of the household and recommending operational adjustments based on (TOU) energy pricing scheme (Abstract, [0002]). Specifically, Gupta teaches method step comprising advising [“an electric vehicle charger—and warn the user that peak rates under the TOU plan apply, and recommend that the appliance or device be used during off peak hours”] customer about how to change the scheduling behavior of the charger ([0025, 0055-0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Gupta and Pryor in view of Prosser because they both are related to optimizing energy usage in a household and (2) have the system of Pryor in view of Prosser to specifically advice user/customer of a household about changing the scheduling behavior of its household’s large energy consuming appliance(s) like vehicle charger as in Gupta. Doing so would remind user when the off-peak time starts so that the customer/user can begin or defer charging the vehicle to further lower the energy cost (Gupta, [0025, 0061]).

Claims 22- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Prosser as applied to claim 1 above, and further in view of Westergaard (US 20150134139 A1).

Regarding claim 22, Pryor in view of Prosser does not necessarily teach/suggest providing an electronic access to charging and an energy schedule.
Westergaard is directed to managing a pool of electrical consuming devices [like vehicle 20/120 connected using a smart socket/charger] of a household in a coordinated and controlled manner so that both the electric grid and the household owners can achieve cost optimization (figs. 1-2, [0011-0012]). Westergaard’s system uses a DRA server 150 that handles the power requests received from each of the devices/appliances of the household accordance to pre-registered power policy rules ([0027]). Specifically, Westergaard teaches providing an electronic access [message from the server to the charger/socket to allow charging per received request for charging, “a start message is sent (step 162) to the smart outlet 130“] to charging and an energy schedule ([0031, 0054, 0089]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Westergaard and Pryor in view of Prosser because they both are related to controlling power consumed by the one or more household appliances like vehicle charger and (2) modify the system of Pryor in view of Prosser to enable vehicle charging only after receiving an electronic access/authorization message from a load control server as in Westergaard. Doing so when to allow charging or not allowing charging for the one or more appliances like vehicle chargers of the households can be automatically and remotely controlled by considering price and electric load experienced by the utility ([0035, 0069]).
Regarding claim 23, Westergaard in the above combination teaches method of claim 22, further comprising determining a charge [“the pool parameter are satisfied” or “estimated cost of running the device from start to finish” for the authorization provided to allow flow of electricity to the requesting vehicle 120] for the electronic access ([0031, 0067], fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Kumar et al. (US 20210276447 A1) generating a recommendation for the custom EV charging infrastructure based on one or more factors including charging needs, behavior of EV end users, interchange time and cost, instances of impatience, waiting time, and penalty for unfulfillment both at an aggregated demand level and at an individual vehicle level for deferring upgrades in electric infrastructure (Abstract, [0045]).
2) Dubey et al. (NPL article, “Electric Vehicle Charging on Residential Distribution Systems: Impacts and Mitigations”) teaches ways to mitigate the impacts of residential electric vehicle (EV) charging on distribution system. For example, the impact of infrastructural upgrades requires significant labor and cost, in order to mitigate EV load concerns the paper also presents both indirect and direct control algorithms for EV charging (Abstract, page 1872).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0055], the mobile device 102 may be a tablet computing device within a sales location…from the server 120 for generating solar energy system information.
        
        2 The italic portion of the preamble is interpreted as intended use limitation having no patentable weight.
        3 “computing system may generate solar energy system quotes” using various data which includes influencing parameters such as updated user inputs or updated lead data.
        4 The lead/inquiry data may further…used by the solar energy system design computing system to more accurately calculate quote prices (e.g., labor and equipment costs may be different dependent upon the type of roof)”
        5 “whether the property may need an additional power (e.g., AC/DC) disconnect, an additional meter, a sub panel, a grounding rod, trenching, etc.”
        6 [0025], “the system may determine what appliance or device was turned on—for example an electric vehicle charger".
        7 “Such patterns may be determined on an appliance level, that is associated with one or more appliances in the peak time periods and non-peak time periods.”